Citation Nr: 1243981	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-41 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.  

2.  Entitlement to service connection for gout, to include as secondary to a service-connected lumbar spine condition.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected lumbar spine condition .


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Navy from April 1979 March 1983.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of the hearing is of record.  

At the hearing, the Veteran was represented by a State Veterans Service Organization (VSO), which had been duly appointed by the Veteran in July 2007.  In July 2011, following the hearing, however, the Veteran's brother, a licensed attorney, submitted correspondence indicating that he now represented the Veteran.  The Board sought clarification of the representation in October 2011 correspondence.  In response, the Veteran submitted a VA form 21-22a naming his brother as his attorney-representative; this revoked his prior representation.  Unfortunately, the named attorney is not accredited by VA's Office of General Counsel to represent Veterans, and may not appear on his brother's representative before VA.  38 U.S.C.A. § 5901.  In July 2012 and October 2012 correspondence, VA informed the Veteran of this fact, and offered him the opportunity to name a new representative, present evidence of accreditation for his brother, or to represent himself.  The Veteran has failed to respond to the Board's inquiries, and so at this time he considered to be unrepresented.


FINDINGS OF FACT

1.  In May 2011, the Veteran notified the Board of his intention to withdraw the claim for service connection for a respiratory condition.  

2.  Currently diagnosed gout was not first manifested on active duty or for many years following service; the preponderance of the competent and credible evidence of record is against a finding that gout was caused or aggravated by service or a service-connected disability.

3.  Currently diagnosed diabetes mellitus, type II, was not first manifested on active duty or for many years following service; the preponderance of the competent and credible evidence of record is against a finding that diabetes was caused or aggravated by service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a respiratory condition have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

The issues of entitlement to service connection for a respiratory condition was developed for appellate consideration.  However, in May 2011, the Veteran notified the Board of his desire to withdraw the appeal with regard to that issue.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As the Veteran has withdrawn his appeal regarding entitlement to service connection for a respiratory condition, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a June 2007 letter notified the Veteran of the evidence required to substantiate his claims for service connection for diabetes mellitus and gout.  The June 2007 letter informed the Veteran of the evidence required to substantiate the claims on a direct basis.  The June 2007 notice letter did not notify the Veteran of the elements to substantiate a claim based upon secondary service connection. 

Corrective notice sent in November 2010 addressed all elements to substantiate a direct and secondary service connection claim and informed the Veteran of his and VA's respective duties for obtaining evidence.  Subsequent to the issuance of the corrective notice, the claim was readjudicated in a January 2011 supplemental statement of the case.  Therefore, the Board finds that the timing error did not affect the essential fairness of the adjudication. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency, as well as records not in Federal custody (e.g., private medical records).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded a VA medical examination; the examination is adequate for adjudication purposes, as the examiner reviewed an accurate record and offered the required opinions with supporting findings and rationale.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1131. 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain diseases, including diabetes mellitus, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  Diabetes mellitus is a listed chronic disease; the presumptive period is one year following separation from service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran had active duty service from April 1979 to March 1983.  Service medical records do not reflect any diagnoses, complaints or treatment of diabetes or of gout.  

The record does not show that diabetes mellitus manifested to a compensable degree within one year of separation from service, nor does the Veteran allege such.  At worst, he reports the onset of diabetes in 1988, 5 years after service.  Accordingly, service connection is not warranted for diabetes mellitus on a presumptive basis.  Gout is not a listed presumptive condition.  38 C.F.R. § 3.309.

A VA examination was conducted in December 2010.  The VA examiner stated that the claims file was reviewed.  The Veteran reported diabetes mellitus and gout, both with a date of onset in 1991.  The Veteran reported that he had vision changes, extreme thirst, and a lot of urination.  He was diagnosed with diabetes and began treatment with glyburide initially and recently changed to glibizide.  The course since onset was progressively worse.  With regard to gout, the Veteran reported bilateral great toe, left knee, left wrist, and left elbow problems.  He had outbreaks twice a year related to the weather and diet; the most recent was three weeks prior. He was currently treated with cholchicine and indocin as needed for flare-ups.

The VA examiner diagnosed diabetes, type 2 and gout, currently in remission.  The examiner opined that the Veteran's gout and diabetes are not caused by or aggravated beyond the normal progression by his service-connected low back disease.  The examiner reasoned that both gout and diabetes are metabolic disorders, and there is no nexus between either of them and the Veteran's low back condition or its treatment.  The examiner stated that this opinion is based upon reviewing the Veteran's treatment records and clinical experience and expertise.  

No treating or examining doctor has offered an opinion related the service-connected low back disability to either diabetes or gout.  At most, gout and diabetes are listed as part of the Veteran's medical history and current complaints when being treated for back complaints.

The Veteran had a hearing before the Board in May 2011.  The Veteran testified regarding his conviction that his gout and diabetes are a result of a documented impingement of the S1 nerve root in the back.  

The Board has considered the Veteran's written statements and testimony.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran's opinion regarding causation is simply not competent.  He lacks any medical training, knowledge, or expertise which might qualify him to render an opinion on the etiology of his disabilities.  

The Veteran has a submitted an internet medical article regarding fracture of the sacrum which he believes supports his opinion.  The article notes that, "A complete medical history should be obtained including previous trauma, prior fractures or orthopedic surgery, underlying medical conditions (especially diabetes mellitus, rheumatoid, osteoarthritis or gout)."  However, this is in the context of a discussion of how conditions like diabetes or gout could contribute to the development of back problems, not the reverse situation presented here.  The submitted article is not relevant or probative to the current appeal.

The preponderance of the competent and credible evidence is against the claims; there is no doubt to be resolved.  Service connection for diabetes and for gout is not warranted.



ORDER

The claim of entitlement to service connection for a respiratory disability is dismissed.

Service connection for diabetes mellitus is denied.

Service connection for gout is denied.  




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


